DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new claims 18 – 22, submitted November 18, 2021 are acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 5 - 7, filed November 18, 2021, with respect to the rejection of claims 10 – 15 and 17 under 35 USC 103 have been fully considered and are persuasive in view of the arguments presented.  The rejection of claims 10 – 15 and 17 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 10 – 15 and 17 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the arguments filed by Applicant on November 18, 2021.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, the Examiner has considered the cited references and conducted a thorough search of eh appropriate data bases for the claimed subject matter and did not discover any reference which would anticipate the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622